Citation Nr: 0007412	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  98-08 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date prior to January 1, 1998 for 
an award of a total rating based on individual 
unemployability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from July 1956 to March 
1974.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision by the 
Montgomery, Alabama Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a total rating based on 
individual unemployability (TDIU) effective January 1, 1998.

The Board notes that the veteran was determined to be 
incompetent for VA purposes by a November 1999 rating 
decision.  At the time of this decision, a fiduciary had not 
been appointed.  The Board observes that additional evidence 
was submitted directly to the Board in December 1999 and that 
the veteran waived RO consideration of such. 


REMAND

An April 1998 rating decision increased the rating for the 
service-connected post traumatic stress disorder (PTSD) from 
50 to 70 percent, effective January 1, 1998; and granted TDIU 
effective January 1, 1998.  In May 1998, the veteran notified 
the RO of his disagreement with the effective date of his 100 
percent award.  He did not mention the schedular rating of 70 
percent for PTSD.  However, in July 1999, the veteran's 
representative specifically raised the issue of an effective 
date prior to January 1, 1998 for the 70 percent evaluation 
for PTSD.  It does not appear that the RO has addressed this 
issue.  As this issue may directly affect the outcome of the 
issue currently on appeal, the Board finds that this issue is 
inextricably intertwined with the certified issue of 
entitlement to an earlier effective date for TDIU.  Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.  Therefore, the case is REMANDED to the RO for 
the following development:

The RO should formally adjudicate the 
veteran's claim for entitlement to an 
effective date prior to January 1, 1998 
for a 70 percent rating for PTSD.  If 
denied, the veteran should be informed 
of any determination by separate letter 
that includes notification of appellate 
rights.  

Following completion of this action, the RO should review the 
above claim.  Thereafter, in accordance with the current 
appellate procedures, the case should be returned to the 
Board for completion of appellate review.  The Board 
intimates no opinion as to the ultimate outcome of this case.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


